Mr. JUSTICE TRAPP, dissenting: For the reasons stated in dissent in Union Electric v. Illinois Commerce Com. (1978), 64 Ill. App. 3d 700, 382 N.E.2d 143), I dissent from this opinion in so far as it concludes that the Commission may reject and disregard evidence of the “present fair value of utility property” (City of Chicago v. Illinois Commerce Com. (1954), 4 Ill. 2d 554, 558, 123 N.E.2d 500, 502), and fix rates solely upon the Commission’s determination of “net original cost.” I would affirm the trial court upon such issue.